NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0447n.06

                                             No. 08-3961
                                                                                           FILED
                           UNITED STATES COURT OF APPEALS
                                                                                       Jun 30, 2009
                                                                                  LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


PATRICIA L. MECHLEY,                                       )
                                                           )         ON APPEAL FROM THE
       Plaintiff-Appellant,                                )         UNITED STATES DISTRICT
                                                           )         COURT     FOR     THE
v.                                                         )         SOUTHERN DISTRICT OF
                                                           )         OHIO
PROCTER & GAMBLE COMPANY, DISABILITY                       )
BENEFIT PLAN & TRUSTEES,                                   )                  OPINION
                                                           )
       Defendants-Appellees.                               )



BEFORE: NORRIS, BATCHELDER, and KETHLEDGE, Circuit Judges.

       PER CURIUM. Plaintiff, Patricia L. Mechley, appeals the district court’s determination

under 29 U.S.C. § 1132 (ERISA) that defendants, the Procter & Gamble Disability Benefit Plan and

the Plan’s Trustees, correctly denied her claim for total disability benefits under the Plan. Plaintiff

argued that the Plan’s determination was procedurally flawed, and that the weight of the evidence

belied its conclusion.     The district court granted defendants’ motion for judgment on the

administrative record, and Mechley appealed.

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in granting judgment to defendants.

       Because the reasoning which supports judgment for defendants has been articulated by the

district court in its exhaustive, well-reasoned and thorough opinion, the issuance of a detailed written
No. 08-3961
Mechley v. Proctor & Gamble Company

opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment

of the district court is affirmed upon the reasoning employed by that court in its Opinion and Order

dated July 17, 2008.




                                               -2-